Citation Nr: 0327181	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for lung disease to include 
emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New 
York City, New York.  In the rating decision, the RO, inter 
alia, denied service connection for lung disease.  The 
veteran duly appealed this decision.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  For 
example, when the veteran was seen in June 2002 for a VA 
examination unrelated to this claim, the veteran stated that 
he underwent lung surgery at Maimonides Hospital in 1991.  
The RO should, therefore, request additional information from 
the veteran regarding these records, such as the name, 
address and dates of treatment.  38 C.F.R. § 3.159(c)(1) 
(2003).  The veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain private medical 
records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

The Board also finds that a VA examination addressing the 
etiology of the veteran's lung disease is warranted.  
38 C.F.R. § 3.159(c)(4) (2003).  Service medical records 
reflect that the veteran's lungs were normal upon separation 
from service.  A private medical record dated in January 1998 
noted an impression of obstructive lung disease with air 
trapping and no improvement with the use of inhalers.  At an 
August 1999 VA examination, unrelated to this claim, the 
veteran stated that in 1995 he had a mass removed from his 
right lung.  The veteran has not been afforded a VA medical 
examination to date for the specific purpose of determining 
whether the claimed lung disease is etiologically related to 
service.  The Board finds that such an examination is 
necessary.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should contact the veteran 
and obtain from him the address of 
Maimonides Hospital and the dates he 
treated at the facility.  The RO 
should, then, take all necessary steps 
to obtain the treatment records 
specifically identified by the veteran.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed lung disease.  The RO 
should forward the veteran's claims 
file to the VA examiner.  This examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that the 
claimed lung disease is etiologically 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

5.  The RO should review the examiner's 
report to ensure that all questions posed 
in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a new 
examination or obtaining additional 
medical records), such development should 
also be accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

6.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for lung disease.  In this 
issuance, the RO should include the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003).  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




